DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-7, 20 have been considered but are not persuasive.  
In applicant arguments on page 9:
“Oakley fails to disclose the claimed backing comprising a meta-structure formed from a plurality of stacked, tessellated layers, with each layer having a tessellation pattern of voids and each layer stacked directly upon one another, or the claimed backing comprising a plurality of stacked, tessellated layers with the meta-structure voids filled with a fill material and the meta-structure configured to diffuse and attenuate acoustic waves. 
	Instead, Oakley describes ultrasonic attenuation materials with specific reference to woven layer structures and structures requiring sheets interleaved with layers of epoxy…material as providing more rigidity than the porous-polymer sheets.”

Examiner respectfully disagree.  Firstly, it is noted that the 112 (b) rejections make the claims indefinite.  The pending prior art rejections are based on these rejections.  Examiner is now interpreting the layers to comprise of the different porous polymer sheet plus the binding layers.  See Fig 17, on page 5 of this office action.  This interpretation and mapping, results in all the limitations being met by the applied reference.  Further explanation on different limitations are discussed below.  In view of reasons cited above, examiner maintains the rejections.  Note, the new grounds of rejection applying the previous reference is necessitated by the amendments.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-7, 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “…with each layer having a tessellation pattern of voids and each layer stacked directly upon another, the meta-structure voids filled with a fill material”  it is not clear what is being claimed.  That is, it is confusing whether the backing structure has voids, or it is filled.  Void means “empty space”.  If a void is filled with fill material, it is no longer a void.  That is, void and a filled void, cannot simultaneously occurring in metastructure.  Claim is indefinite as to whether the metastructure, and hence the the backing actually contains voids or not.  Because of this, the exact structure of the claimed elements cannot be determined.  Examiner interprets some kind of fillings in the material. 
Claims 3-7, 20 recite or encompass this limitation and are rejected for same reasons as above. 
Claim 5 recites “form openings” in line 2.  It Is not understood if it refers to other gaps or voids.  It is also not understood how layers directly connected to each other can have any more openings.  
All rejections that follows are in view of the 112 rejections above.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-6, 20 rejected under 35 U.S.C. 102 (a) (1) and (a) (2) as being anticipated by Oakley [US 20080243001 A1].
As per claim 1,  In view of 112 (b) rejection above, Oakley teaches an ultrasound transducer (Oakley Fig 17, ¶0057), comprising;
an element for generating ultrasonic waves (Oakley Fig 17, ¶0137 “FIG. 17 to reveal internal details of the ultrasonic transducer system 1700….”, ¶0138, “a transducer 1715 (comprising of a piezoelectric layer 1706 …”); and
a backing arranged behind the element (Oakley Fig 17, ¶0138, item 1701 “backing”), the backing comprising a meta-structure formed from a plurality of stacked, tessellated layers (Oakley Figs 9, 11,  Fig 17, ¶0096 “ sheets 1703a, 1703b and 1703c interleaved with layers of a support material 1702. ” layers are identified in the partial  Fig 17, magnified reproduced below), with each layer having a tessellation pattern of voids and each layer stacked directly upon another (as shown below, the layers are stacked directly upon another), the meta-structure voids filled with a fill material (In view of 112 (b) rejection above, Oakley ¶0143 “porous-polymer sheets 1703a, 1703b and 1703c may include a plurality of through holes, such as through hole 1708. The plurality of through holes may be at least partially filled with the support material 1702”) and the meta-structure configured to diffuse and attenuate acoustic waves (Oakley ¶0155-¶0156).

    PNG
    media_image1.png
    565
    924
    media_image1.png
    Greyscale

As per claim 4,  Oakley further teaches wherein the plurality of layers includes a first layer and a plurality of additional layers including a first set of layers aligned with the first layer and a second set of layers offset from the first layer(Oakley Fig 11, Fig 17, additional layers shown.  Layers shows offset between layers similar to applicant Fig 7A). 
As per claim 5,  Oakley further teaches wherein the first layer and plurality of additional layers form openings that extend through a thickness of the plurality of layers, the openings defined by the tessellation pattern of each layer (In view of 112 b rejection above, Oakley Figs 9,  11, Fig 17, openings 901, 1101, 1708, extending through the thickness of  backing).
As per claim 6,  Oakley further teaches wherein  the tessellation pattern is a repeating pattern of circular voids (Oakley Fig 9).
As per claim 20, has limitation similar to claim 1 and is rejected for same reason as above.  Oakley further teaches a backing material for an acoustic probe (Oakley Fig 17), comprising: a resin (¶0094 “polymer”); and the voids filled with resin (Oakley ¶0143 “The support material may, for example, be comprised of an epoxy. … The plurality of through holes may be at least partially filled with the support material 1702.”)

Claim Rejections - 35 USC § 103
	
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 rejected under 35 U.S.C. 103 as being unpatentable over Oakley [US 20080243001 A1].
As per claim 3,  In view of 112 rejections above, Oakley does not expressly teach wherein the meta-structure is more rigid and porous than the fill material and is formed from a thermally conductive and acoustically diffusing material, and wherein the fill material is configured to attenuate acoustic waves.   However, it would have been an obvious modification to add materials with different characteristics, as claimed so as to provide appropriate rigidity and sound attenuation characteristics as required in a design. 
As per claim 7, Oakley teaches claim 4 as discussed above, Oakley does not expressly teach wherein the first set of layers have a different line width of a material defining the tessellation pattern than a line width of a material defining the tessellation pattern of the second set of layers.  However, as per MPEP2144.05 “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”.  In the instant case the general structure of the porous polymer sheets is give in Oakley.  The claimed line widths are only directed to discovering optimal dimensions to structures.  Furthermore,  the specification does not set forth evidence that such line widths being different are critical, and of both statistical and practical significance to the invention.  In view of his examiner finds it as an obvious modification to Oakley.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OOMMEN JACOB whose telephone number is (571)270-5166. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Oommen Jacob/           Primary Examiner, Art Unit 3793